IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46344

STATE OF IDAHO,                                )
                                               )   Filed: June 6, 2019
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
LARRY MICHAEL CLIFFORD, JR.,                   )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; LORELLO, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Larry Michael Clifford, Jr., pled guilty to fraud by computer. Idaho Code § 18-2202(1).
The district court sentenced Clifford to a unified term of five years with two years determinate.
Clifford filed an Idaho Criminal Rule 35 motion for reduction of sentence, which the district
court denied. Clifford appeals asserting that the district court abused its discretion by denying
the Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                               1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Clifford’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Clifford’s
Rule 35 motion is affirmed.




                                              2